Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

Detailed Action
Response to Amendment
2.	In the amendment was filed 02/09/2021, the Examiner acknowledges the following:
Claim 6 was amended as for correcting a typographical error. Therefore, the previous claim objection is withdrawn. The other claims 1 – 5 and 7 – 15 remain the same.
A Terminal Disclaimer was filed by Applicant 02/09/2021 and the previous Non-statutory Double Patent rejection is withdrawn by the Examiner.
An amendment of the Abstract was done to remove the numbers of the parts of the image sensor and other components.
An amendment was done to the specification as to include the patent number of the parent case.
Currently, claims 1 – 15 are pending and they are being examined on the merits.

Terminal Disclaimer
3.	 A Terminal Disclaimer to overcome the Double Patent rejection of claims 1 – 15 was filed by Applicant on 02/09/2021 and it was approved on 02/11/2021.


Allowable Subject Matter
4.	Claims 1 – 15 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the prior art teaches,
A method of introducing a watermark message to a watermark embedder located on a CMOS image sensor on-chip with an image array (Rodriguez – US 2005/0169499 A1 – cited in the IDS document), said method comprising: color converting image data provided from the image array, wherein the color converting provides a multi-color approximation per pixel; receiving color converted image data at the watermark embedder; receiving the watermark message from at least one of a random access memory (RAM) and a chip interface; communicating the watermark message to the watermark embedder; and embedding the watermark message in the color converted image data. It also teaches a method of identifying locations on a map, wherein the map is to be displayed via a computer display, said method comprising: receiving data representing a first image; analyzing the data to obtain information steganographically encoded therein, wherein the information comprises or links to first location information 
Furthermore, the prior art of record teaches a method of embedding camera information and image capture related information in a digital form of an image (Orboubadian – US 7,663,670 B1), comprising: receiving information on a first static camera characteristic suitable to enhance image reproduction; receiving information on a first static camera characteristic suitable to identify a single camera that is the source of the image by embedding unique single camera characteristics; receiving camera setting information related to a first captured digitized image;  generating an encryption key based at least in part on the first static camera characteristic;  embedding a watermark in said first captured digitized image, wherein the watermark contains at least a portion of the information on at least one of said first static characteristics and at least a portion of the camera setting information related to said first captured digitized image; and 
Another art of record (Baras – US 10,469,486 B2 – art cited in the IDS document) teaches a system for identifying a device with an electronic processing circuit and memory and a fingerprint scanner, said system comprising: means for acquiring, storing in memory and processing at least one enrolled image for comparison to at least one query image subsequently input to said scanner; means for processing said at least one enrolled image and said at least one query image to determine pixel relationships common to said enrolled and query images; means for computing a sequence of numbers from said processed images that contains information which respectively represents the scanner that acquired said at least one enrolled image and the scanner to which said at least one query image was input; and means for generating from said sequence of numbers an encryption key and/or a de-encryption key for processing information transmitted from or received to said device.
Even though the prior art of record teaches some features of the current application such as a method of embedding camera information and image capture related information in a digital form of an image, comprising: receiving information on a first static camera characteristic; receiving information on a first static camera characteristic suitable to identify a single camera; receiving camera setting information;  generating an encryption key based at least in part on the first static camera characteristic;  embedding a watermark in said first captured digitized image, wherein the watermark contains at least a portion of the information on at least one of said first static characteristics and at 
Regarding claim 1, the combination of Orboubadian, Rodrigues and Baras fails to explicitly disclose “An apparatus, comprising: an integrated-information analyzing device configured to: receive data of an image sensor, wherein the data includes image information and integrated information; and identify the image sensor based on analysis of the data, wherein the image information is obtained by an analog/digital conversion device of the image sensor, the integrated information includes electronic signature information obtained by encryption of identification information of the image sensor, and the electronic signature information is encrypted based on a public- key method”. Therefore, as discussed above, claim 1 is allowable over the prior art of record.
In regards to claims 2 – 5: claims 2 – 5 depend directly to claim 1 and they require all the limitations of claim 1 which are allowable over the prior art of record. Claims 2 – 5 recite additional limitations which are not taught by the prior art of record. Therefore, claim 2 – 5 are allowable over the prior art of record for the same reasons as claim 1.
Regarding claim 6, the combination of Orboubadian, Rodrigues and Baras fails to explicitly disclose “A method, comprising: in an integrated-information analyzing device: receiving data of an image sensor, wherein the data includes image information and integrated information; and identifying the image sensor based on analysis of the data, wherein the image information is obtained by an analog/digital conversion device of the image sensor, the integrated information includes electronic signature information obtained by encryption of identification information of the image sensor, and the electronic signature information is encrypted based on a public-key method”. Therefore, as discussed above, claim 6 is allowable over the prior art of record.
In regards to claims 7 – 9: claims 7 – 9 depend directly to claim 6 and they require all the limitations of claim 6 which are allowable over the prior art of record. Claims 7 – 9 
Regarding claim 11, the combination of Orboubadian, Rodrigues and Baras fails to explicitly disclose “A non-transitory computer-readable medium having stored thereon, computer executable instructions, which when executed by a computer, cause the computer to execute operations, the operations comprising: receiving data of an image sensor, wherein the data includes image information and integrated information; and identifying the image sensor based on analysis of the data, wherein the image information is obtained by an analog/digital conversion device of the image sensor, the integrated information includes electronic signature information obtained by encryption of identification information of the image sensor, and the electronic signature information is encrypted based on a public-key method”. Therefore, as discussed above, claim 11 is allowable over the prior art of record.
In regards to claims 12 – 15: claims 12 – 15 depend directly to claim 11 and they require all the limitations of claim 11 which are allowable over the prior art of record. Claims 12 – 15 recite additional limitations which are not taught by the prior art of record. Therefore, claim 12 – 15 are allowable over the prior art of record for the same reasons as claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. J. Leonard et al., US 2014/0049653 A1 – it teaches a method of processing images or video captured by a digital image capture device for subsequent validation and authentication, comprising the steps of: the digital still or video image capture device capturing a still or video image and metadata associated with the still or video image; the digital image capture device generating a symmetric key; the digital image capture device generating a unique identifier and embedding the unique identifier in the captured image using the symmetric key to form a watermarked image; the digital image capture device digitally signing the watermarked image, the symmetric key, and the metadata; and the digital image capture device transmitting the digitally signed watermarked image, symmetric key, and metadata to an authentication centric entity for authentication and validation. The authentication is done by a public key.
2. A. Ferlitsch, US 2008/0163364 A1 – it teaches a device comprising: a communication module adapted to: communicate with a tracking server; receive a new tracking identifier from the tracking server associated with a second document page; and transmit an old tracking identifier associated with a first document page; a tracking identifier module adapted to: determine the old tracking identifier embedded within the first document page; and a reproducing module adapted to generate the second document page based on the first document page by replacing the determined old tracking identifier with the received new tracking identifier, wherein the second document page comprises the new tracking identifier.


Contact
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697